Citation Nr: 1220407	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  01-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for status-post healed fracture of left pubis and ischium.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, low back injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2002 and August 2002 rating decisions, an increased rating was denied for status-post fracture of left pubis and ischium.  The Veteran testified at a Board hearing in April 2004; the transcript is of record.  In an October 2004 decision, the Board, in pertinent part, denied the Veteran's increased rating claim for status-post fracture of left pubis and ischium.  In November 2007, the United States Court of Appeals for Veteran Claims (Court) issued an Order that vacated the Board's October 2004 denial of an increased rating for status-post healed fracture of left pubis and ischium, and remanded that portion of the decision for readjudication consistent with the Court's October 2007 Memorandum Decision.

In an August 2009 decision, the Board denied the Veteran's increased rating claim for status-post fracture of left pubis and ischium.  In March 2010, the Court issued an Order that vacated the Board's August 2009 decision, and remanded for readjudication consistent with the February 2010 Joint Motion for Remand (JMR).

In an April 2009 rating decision, the RO, in pertinent part, denied entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities; and determined that new and material evidence had been received to reopen the claims of entitlement to service connection for residuals, low back injury and depression, but denied both issues on the merits.  

These matters were remanded in April 2011.

The issues of entitlement to a compensable evaluation for status-post healed fracture of left pubis and ischium; entitlement to service connection for acquired psychiatric disability, on the merits; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  A January 1995 Board decision denied service connection for residuals of a low back injury on the basis that such disability was not causally related to service; the Veteran appealed the decision and the Court, in a July 1996 Memorandum Decision, affirmed the January 1995 Board decision. 

2.  The Veteran's petition to reopen his claim of entitlement to service connection for a low back injury was received in November 2000. 

3.  An October 2004 Board decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a low back injury, including arthritis, and denied service connection for a psychiatric disability, claimed as depression, on the basis that such disability was not causally related to service or to a service-connected disability; the Veteran appealed the decision and the Court, in an October 2007 Memorandum Decision, affirmed the October 2004 Board decision with regard to these issues.

4.  The Veteran's petition to reopen his claims of entitlement to service connection for a low back injury and acquired psychiatric disability was received in February 2007.  

5.  Additional evidence received since the Board's October 2004 decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a low back injury is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.

6.  Additional evidence received since the Board's October 2004 decision which denied entitlement to service connection for a psychiatric disability, claimed as depression, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1995 Board decision denying service connection for residuals of a low back injury is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1994); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156, 20.1100 (2011).

2.  The October 2004 Board decision, which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for low back injury, and denied entitlement to service connection for a psychiatric disability, claimed as depression, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156, 20.1100 (2011).

3.  New and material evidence has not been received since the Board's October 2004 decision, and the claim of service connection for residuals of low back injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has been received since the Board's October 2004 decision, and the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In March 2012, a VCAA letter was issued to the Veteran with regard to his claims to reopen.  Such letter complied with the notice requirements in Kent.  The VCAA letter notified the Veteran of what information and evidence is needed to reopen his claims of service connection, what information and evidence is needed to substantiate his claims of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless. Although the notice provided to the Veteran in March 2012 was not given prior to the first AOJ adjudication of the claim, the notice was provided subsequent to the Board Remand, and the purpose of the Remand was to provide sufficient notice under the applicable provisions.  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and the caselaw discussed hereinabove.  Likewise, the Veteran has not alleged any prejudice as a result of an untimely or deficient VCAA notification, nor has any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA and private medical records, and lay statements from the Veteran.  There is no indication of relevant, outstanding records which would support the claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In September 2008, the Veteran underwent a VA examination which contains a negative etiological opinion pertaining to the low back.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Board notes that with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the new and material issues in appellate status.

New and Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claims will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and a Board denial is final under 38 U.S.C.A. § 7104, and the claim may only be reopened through the receipt of "new and material" evidence.  

In a January 1995 decision, the Board denied entitlement to service connection for residuals of a low back injury.  The Veteran filed a timely appeal to the Court, and in a July 1996 Memorandum Decision, the Court affirmed the January 1995 Board's denial of service connection for residuals of a low back injury.  Thus, the January 1995 Board decision became final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

In an October 2004 decision, the Board determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for residuals of back injury, and denied entitlement to service connection for an acquired psychiatric disability, to include depression.  The Veteran filed a timely appeal to the Court, and in an October 17, 2007 Memorandum Decision and November 9, 2007 Judgment, the Court affirmed the portion of the Board's decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of low back injury, and denied entitlement to service connection for an acquired psychiatric disability, to include depression.  Thus, the October 2004 Board decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Board notes that the Veteran filed his February 2007 claim to reopen while his appeal of the October 2004 Board decision was pending before the Court.  Such claim was accepted by the RO prior to issuance of the Court's October 2007 Memorandum Decision and Judgment which affirmed the Board's determination that new and material evidence had not been received to reopen the claim of service connection for low back injury, and the denial of entitlement to service connection for an acquired psychiatric disability, to include depression.  Nevertheless, the Board will make a determination as to whether new and material evidence has been received since the Board's October 2004 decision.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Residuals of low back injury

The Board, in its January 1995 decision, determined that the Veteran was not entitled to service connection for a low back disability because there was no medical evidence relating such disability to service nor was there evidence of degenerative arthritis of the lumbosacral spine within one year following discharge. 

Evidence considered at the time of the January 1995 Board decision consisted of service treatment records, private treatment records, and a September 1991 VA examination report.  Service treatment records showed that the Veteran sustained a simple fracture of the left superior pubis, the inferior ischium and the ischial pubic junction on the left after being struck by an automobile while walking in January 1961.  In addition, he suffered a laceration of the scalp.  There was some muscle spasm in the left sacroiliac area, but otherwise there were no complaints, findings, or diagnoses related to a lower back injury or related symptomatology associated with such accident, nor any other recordings in the service treatment records.  An October 1964 separation examination report was negative for any complaints or diagnoses related to the back.  A September 1991 VA examination report showed that the Veteran complained of back pain; the examiner attributed the Veteran's complaint of back pain to a July 1991 work-related injury at the railroad company. 

The Board, in its October 2004 decision, determined that new and material evidence had not been received to reopen the claim of service connection for low back injury.  

Evidence considered at the time of the October 2004 decision consisted of the Veteran's statements, employment medical records received in April 2002 by the Railroad Retirement Board, a February 2001 VA examination report, and VA treatment records.  The Veteran's employment medical records from the Railroad Retirement Board indicated that the Veteran injured his back in July 1991 while slinging sod squares for the railroad company; diagnosis was low back sprain, possible nerve root compression.  An April 2002 VA progress note showed a diagnosis of chronic, exacerbated, persistent low back pain.  X-rays taken during a February 2001 VA examination and a magnetic resonance imaging scan taken in November 2001 showed mild degenerative changes in the spine.  The Board determined that the additional evidence was new, as it was not previously considered, but found that it was either cumulative or not material to the Veteran's claim.  The Board found that the Veteran's statements to the effect that his current back disability is related to service were cumulative of his prior contentions.  The Board found that the new evidence did not tend to show that the Veteran's current low back disability is related to service and failed to show a diagnosis of arthritis within one year following the Veteran's discharge from service. 

In support of his claim to reopen, the Veteran is essentially making identical lay assertions as to what occurred during service and the symptoms associated with his low back.  Such statements are essentially cumulative and redundant of the previous lay statements of the Veteran pertaining to his claimed back injury and symptoms.  The "new" statements continue to reiterate his assertions that he injured his back at the same time he injured his left superior pubis, the inferior ischium and the ischial pubic junction, but as detailed the medical evidence does not support an injury in service, does not support a diagnosis in service, and does not support a diagnosis until many years after separation from service.  The Board notes that lay assertions regarding medical diagnoses and medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical causation cannot serve as a predicate to reopen a veteran's claim).  The Veteran's statements pertaining to his back are cumulative and redundant of the contentions already of record.  

The Veteran has also submitted treatment records pertaining to the back and lumbar spine; however, such evidence is cumulative of the prior evidence of record reflecting a diagnosis and does not tend to show that the Veteran's current low back disability is related to service and fails to show a diagnosis of arthritis within one year following the Veteran's discharge from service.  Thus, the additional records and evidence do not provide support for an unestablished fact necessary to substantiate the claim, nor do the additional records and evidence raise a reasonable possibility of substantiating the claim.  Records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The new evidence received in support of the claim to reopen does not show that the Veteran has residuals of a low back injury due to service.  There has been no competent medical evidence of record linking any low back disability to service.  In fact, a September 2008 VA examiner opined that his degenerative disc disease of the lumbar spine is not caused by or a result of active duty following review of the claims folder, thus this constitutes negative etiological evidence which does not support reopening the claim.  While the Veteran is competent to report his symptoms, questions of etiology are not the type that a lay person can provide competent evidence thereof.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  What is necessary to reopen the Veteran's claim of service connection for residuals of low back injury is medical evidence suggesting a link between the claimed disability and his service.  Should the Veteran obtain such medical evidence in the future, he may submit such evidence and request that his claim be reopened.

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for residuals of low back injury is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Acquired psychiatric disability

The Board, in its October 2004 decision, determined that the Veteran's psychiatric disability was not due to service and was not due to his service-connected residuals of a lacerated scalp.  

Evidence considered at the time of the October 2004 decision consisted of service treatment records, VA treatment records which showed an initial diagnosis of depression in October 2001, and a July 2003 VA examination report which noted that it is more probable than not that the Veteran's reported affective discomfort is not related to his military service or to the injuries sustained when he was struck by an automobile in-service.  The examiner described the Veteran's depression as more of a transient and episodic symptom.  

In support of his claim to reopen, a February 2007 private treatment record was submitted which reflects that the Veteran was being seen for interventions for symptoms of depression due to his chronic pain.  Likewise, an October 2007 VA treatment record reflects a diagnosis of dysthymia secondary to chronic pain and disabilities arising from it.  While such statements are vague and do not specifically relate his psychiatric disability to his service-connected disabilities (residuals, scalp laceration, rated 10 percent disabling; tinnitus, rated 10 percent disabling; status post healed fracture of left pubis and ischium, rated noncompensably disabling; and, bilateral hearing loss, rated noncompensably disabling), the Board finds that such evidence does relate to an unestablished fact necessary to substantiate the merits of the claim - a possible relationship to a disability which could be service-connected.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having not been received, the claim of service connection for residuals of low back injury is not reopened and the claim is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  To this extent, the appeal is allowed.


REMAND

Status-post healed fracture of left pubis and ischium

The Veteran is seeking a compensable evaluation for his service-connected status-post healed fracture of left pubis and ischium.  

A February 2007 treatment record from UF Bone and Joint Center at Emerson Consult reflects an assessment of moderate degenerative joint disease of bilateral hips.

A December 2007 VA outpatient treatment record reflects an assessment of left hip degenerative joint disease that the examiner believed is service-connected.

A December 2007 VA outpatient treatment record reflects an x-ray impression of osteoarthritic changes of the left acetabulum and greater trochanter of the proximal femur, and an impression of left hip degenerative joint disease with limited PE secondary to pain.

In September 2008, the Veteran was afforded a VA examination to assess the severity of his status-post healed fracture of left pubis and ischium and to determine any relationship between such service-connected disability and any disability of the spine and hip.  The VA examiner diagnosed degenerative joint disease of the left hip, and stated that his limitation of range of motion of the hip is less likely as not due to his status-post fracture of left pubis and ischium.  The examiner stated that the limitation of motion of the spine is likely due to degenerative joint disease of the hip which is known to cause limitation of range of motion.  Per pelvis x-ray in 2001, the hip had no arthritis, and arthritis was not seen until 2007.  The Veteran's trauma was in 1961, 40 years prior to earliest possible onset of arthritis.  The examiner stated that medical literature provides no evidence that pubis and ischium fractures are complicated in the short or long term by limitation of motion of the hip or degenerative joint disease of the hip.  

Per the JMR, in April 2011 the Board remanded the issue for a clear medical opinion as to whether the Veteran's arthritis of the left hip is related to his service-connected status-post healed fracture of left pubis and ischium.

In October 2011, the Veteran underwent a VA examination.  Upon physical and x-ray examination, the examiner stated that the following:

The [Veteran] has no objective evidence of arthritis (DJD) of the left hip.  Vet [complains] of pain and decreased range of motion of the left hip due to pain.  However, it is less likely as not that the well-healed simple fracture of the left superior pubic ramus which occurred 40 years ago either is the cause of the [V]eteran's current pain or aggravates the current pain, especially given the length of time from his first visit to this facility until his first [complaint of] hip pain and the length of time from the injury (1961) and his normal discharge physical exam of 1964 to the present.

The VA examiner's conclusion that there is no objective evidence of arthritis of the left hip contradicts the prior VA and private objective findings of degenerative joint disease of the hips summarized hereinabove.  Such opinion is inadequate as the findings are inconsistent with the prior medical evidence of record, and does not adequately address whether his degenerative joint disease of the left hip is due to or aggravated by his service-connected status-post fracture of left pubis and ischium.  Thus, Remand is necessary to obtain another VA opinion.  

Acquired psychiatric disability

In March 2009, the Veteran underwent a VA mental examination.  The examiner opined that his dysthymic disorder was not due to his service-connected residuals, scalp laceration.  The examiner stated that there is no objective evidence to support the claimed relationship.  The examiner stated that the Veteran's depression is more likely related to personality factors and multiple other situational factors.  Dysthymia is a form of depression which is long-term and often chronic and seems as if it is integrated into the personality.  Dysthymic disordered patients have a pessimistic outlook and poor social skills.  The Veteran complained of chronic pain and financial stress and was disgruntled with the compensation process.  All of these issues can impact his mood and there is no direct relationship to his residuals of scalp laceration.

Unfortunately, the examination report did not address aggravation of his residuals, scalp laceration, nor did the examiner consider any relationship to his service-connected status-post healed fracture of left pubis and ischium.  Thus, Remand is necessary for another opinion.

TDIU

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  A VA physician with appropriate expertise should review the entirety of the claims folder and opine as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that degenerative joint disease of the left hip is proximately due to or aggravated by the service-connected status-post fracture of left pubis and ischium.  If degenerative joint disease of the left hip is aggravated by the service-connected status-post fracture of left pubis and ischium, the examiner should specify what permanent measurable increase in severity is due to the service-connected disability.  

Another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the treatment records, x-ray reports, and lay statements of the Veteran. 

2.  A VA physician with appropriate expertise should review the entirety of the claims folder to ascertain the nature and etiology of his claimed acquired psychiatric disability, to include depression and dysthymia.  The examiner should offer an opinion as to the following: 

a)  Did the Veteran's acquired psychiatric disability, to include dysthymia and depression, at least as likely as not (a 50% or higher degree of probability) have its clinical onset in service or is it otherwise related to service? 

b) If not, is the Veteran's acquired psychiatric disability, to include dysthymia and depression, at least as likely as not (a 50% or higher degree of probability) proximately due to a service-connected disability, to include status-post healed fracture of left pubis and ischium? 

c) If not, is the Veteran's acquired psychiatric disability at least as likely as not (a 50% or higher degree of probability) aggravated by a service-connected disability, to include status-post healed fracture of left pubis and ischium and residuals, scalp laceration?  If so, specify the permanent, measurable increase in the acquired psychiatric disability that is attributable to a service-connected disability.  

Another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service records, and lay statements of the Veteran.

3.  After completion of the above, the RO should readjudicate the Veteran's claim for an increased rating for status-post healed fracture of left pubis and ischium; claim of service connection for acquired psychiatric disability, to include depression and dysthymia, pursuant to §§ 3.303, 3.310; and, claim of entitlement to a TDIU.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


